EXHIBIT 10.1
 
LICENSE AGREEMENT
 
This AGREEMENT is dated as of September 30, 2013 by and between Jiu Feng
Investment Hong Kong Ltd., a Nevada corporation (hereinafter referred to as the
"Licensee"), with a place of business at 2293 Hong Qiao Rd, Shanghai China,
200336; and BioMark Technologies (Asia) Limited, a limited liability company
incorporated in Hong Kong under the Companies Ordinance (the "Licensor")
(Licensor and Licensee each a “Party” and collectively the “Parties”).
 
A. Licensor is the controlling shareholder of BioMark China International Ltd.,
a manufacturer, marketer and innovator in the field of Bone-induction artificial
bone and Vacuum Sealing Drainage (the “Products”);
 
B. Licensor desires to grant to Licensee the sole and exclusive worldwide rights
to the marketing, distribution and sale of the Products, for a period of five
(5) years, pursuant to the terms and conditions, and subject to the rights and
obligations set for the in this Agreement.
 
IN CONSIDERATION of the foregoing premises and of the mutual covenants herein
contained, the parties agree as follows:
 
1. Definitions.
 
Certain words and terms as used in this Agreement shall have the meanings given
to them by the definitions and descriptions in this paragraph, and such
definitions shall be equally applicable to both the singular and plural forms of
any of the words and terms herein defined.
 
 
1

--------------------------------------------------------------------------------

 
 
"Affiliates" shall mean all persons or business entities, whether corporations,
partnerships, joint ventures or otherwise, which now or hereafter own, or are
owned or controlled, directly or indirectly by Licensee.


"Collateral Statement" shall mean a statement furnished by a Sublicensee or
Affiliate stating each type of Licensed Product, the aggregate amount of the
Affiliate's or Sublicensee's (as the case may be) gross sales and net sales of
the same, and the aggregate amount of returns of and allowances for such
products, for a given Semi-Annual Accounting Period.


"Current Names" "Jiu Feng,” “Jiu Feng Investment,” “Jiu Feng Investment Hong
Kong Ltd,” “Biomark,” ,“Biomark China”and “Biomark Asia” and all combinations
and forms of such names.


“Effective Date” shall mean the latest date at which all Parties have executed
this Agreement.


"Fee(s)" shall be the fees payable for Licensed Products sold by Licensee
(including their sub-licensees and affiliates, if any), and shall be equal to
thirty percent (30%) of the manufacturer’s List Price for such Licensed
products.


"Fee Statement" shall mean a statement furnished by the Licensee stating each
type of Licensed Product, the aggregate amount of the Licensee’s gross sales and
net sales of the same, and the aggregate amount of returns of and allowances for
such products, for a given Semi-Annual Accounting Period.


"License" shall have the meaning assigned to that term in paragraph 2.2 of this
Agreement.


"Licensed Products" shall have the meaning assigned to that term in Exhibit A to
this Agreement.


"Licensee" shall have the meaning assigned to that term in the preamble to this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
"Affiliates" shall mean all persons or business entities, whether corporations,
partnerships, joint ventures or otherwise, which now or hereafter own, or are
owned or controlled, directly or indirectly by Licensee.


"Collateral Statement" shall mean a statement furnished by a Sublicensee or
Affiliate stating each type of Licensed Product, the aggregate amount of the
Affiliate's or Sublicensee's (as the case may be) gross sales and net sales of
the same, and the aggregate amount of returns of and allowances for such
products, for a given Semi-Annual Accounting Period.


"Current Names" "Jiu Feng,” “Jiu Feng Investment,” “Jiu Feng Investment Hong
Kong Ltd,” “Biomark,” ,“Biomark China”and “Biomark Asia” and all combinations
and forms of such names.


“Effective Date” shall mean the latest date at which all Parties have executed
this Agreement.


"Fee(s)" shall be the fees payable for Licensed Products sold by Licensee
(including their sub-licensees and affiliates, if any), and shall be equal to
thirty percent (30%) of the manufacturer’s List Price for such Licensed
products.


"Fee Statement" shall mean a statement furnished by the Licensee stating each
type of Licensed Product, the aggregate amount of the Licensee’s gross sales and
net sales of the same, and the aggregate amount of returns of and allowances for
such products, for a given Semi-Annual Accounting Period.


"License" shall have the meaning assigned to that term in paragraph 2.2 of this
Agreement.


"Licensed Products" shall have the meaning assigned to that term in Exhibit A to
this Agreement.


"Licensee" shall have the meaning assigned to that term in the preamble to this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
2. License.
 
2.1 With regard to the subject matter of this Agreement: this Agreement
supersedes any former agreements and understandings between the Parties; and the
rights, duties and obligations of the Parties from this date forth shall be
governed by this Agreement.
 
2.2 The Licensor grants to the Licensee the exclusive right, license and
privilege to (a) market, sell, and distribute the Licensed Products in the
Territory; (b) right, license, and privilege to use the Names in any form or
forms and any and all crests, symbols, logos and identifying marks associated
with the Names, and all other names and marks which the Licensor, or any
business entity which is now or hereafter owned or controlled, directly or
indirectly, by Licensor may hereafter develop or own (except such other Names
and marks as are not used in connection with any Licensed Products), as trade
names and/or trademarks and/or product names, whether or not registered or
registrable with any government authority, in connection with the manufacture,
sale, marketing, use, and other commercial exploitation of the Licensed Products
in the Territory; and (c) the right and license to conduct research and
development of Licensor’s cancer detection scanning technology at the sole
expense of Licensee (Section 2.2 (a), (b), and (c) collectively the License”).
The License shall be exclusive even as to the Licensor. Except as otherwise
specifically provided herein, it is understood and agreed that the License
applies solely to the manufacture, marketing, sale and distribution of the
Licensed Products, and use of the Names in connection with Licensed Products,
and that no marketing, sale or distribution of the Licensed Products outside the
Territory, and no use of the Names on any other products or outside of the
Territory is authorized or permitted.
 
2.3 In the event that the research and development of Licensor’s cancer
detection scanning technology provides marketable technology, Licensee shall
have the right of first refusal to a license to market, sell and distribute such
cancer detection scanning technology under terms consistent with those set forth
in this Agreement with respect to the Licensed Products.
 
2.4 Licensee shall have the right to assign or transfer the License only as
provided in paragraph 11.2 hereof and to grant sublicenses only as provided in
paragraph 11.3 hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
3. Term. This Agreement, and the license granted hereunder, shall be effective
as of the Effective Date, and continue in full force and effect during the Term,
unless otherwise terminated pursuant to Article 10.1 (a) or (b) of this
Agreement.
 
4. Consideration.
 
4.1 For all product distributed by Licensee, Licensee shall pay to the Licensor
a Fee equal to thirty percent (30%) of the List Price for such product. The List
Price of each Licensed Product shall be set by the Licensor, and subject to
change upon thirty (30) days notice to Licensee.
 
(i) Increases in Fees shall not be effective on any items for which Licensee has
paid the Fee before receiving notice of a Fee increase; and
 
(ii) The Fee on any product may only be increased one time in any 6 month
period; and
 
(iii) Fee increases in excess of 7.5% in any 6 month period (the “Excess Fee”)
shall only be effective if approved by Licensee. Licensee shall have 10 days
from the date of Fee increase notification to object to any Excess Fee. In the
event that Licensee does not object to the Excess Fee within 10 days of the Fee
increase notification, Licensee shall be subject to the Excess Fee.
 
4.2 The Fee shall be paid as follows: With respect to each Semi-Annual
 
Accounting Period, the entire Fee for such Semi-Annual Accounting Period shall
be paid on or before the fifteenth day of the month following the end of such
Semi-Annual Accounting Period.
 
 
5

--------------------------------------------------------------------------------

 
 
4.3 Stock Issuance. As soon as practicable after the Record Date:
 
(i) Licensee shall deliver to the Licensor a number of shares of Licensee’s
common stock, par value $0.01 per share, that shall, immediately after issuance,
be equal to 9.90% of Licensee’s then outstanding shares of common stock. No
fractional shares shall be issued, and any resulting fractional shares of
Licensee’s common stock shall be cancelled.
 
(ii) The Record Date may be postponed, to the minimum amount necessary, to
comply with the requirements of Rule 10b-17 of the Securities Exchange Act of
1934.
 
(iii) The parties understand and agree that shares of Licensee’s common stock
transferred pursuant to Section 4.3(i) of this Agreement (the ‘Shares”) have not
been registered under the Securities Act of 1933 (the “Securities Act”) or any
state securities laws and are being transferred to the Licensor in reliance upon
specific exemptions from the registration requirements of federal and state
securities laws. Licensor covenants and agrees that it shall not transfer any of
the Shares in a transaction that is not registered under the Securities Act,
unless an exemption from registration and qualification requirements is
available under the Securities Act and applicable state securities laws and the
Licensee has received an opinion of counsel satisfactory to it stating that such
registration and qualification is not required. Licensor understands that
certificates representing the Shares will be endorsed with a legend, together
with any other legends reasonably required by counsel for the Company, stating
the following:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES
ACT.  SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS INVOLVING SUCH
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
 
6

--------------------------------------------------------------------------------

 
  
5. Foreign Currency.
 
5.1 Licensee shall pay (or cause to be paid) all Fees due pursuant to Article 4
of this agreement in United States currency in accordance with Licensor's
instructions. If payment of a Fee is made to Licensor in currency other than the
United States currency, the conversion of foreign currency to United States
currency shall be at the prevailing exchange rate at the close of business on
the last day of each Semi-Annual Accounting Period for which such Fee payment is
made. It is the intention of the Parties that the calculation of Fees due to
Licensor shall be based upon a conversion to United States currency from the
local currency in which the sales of Licensed Products are made without regard
to any intermediary currency transactions. It is also the intention of the
Parties to eliminate any speculative activity of either Party which may be
undertaken to the detriment of the other with respect to the exchange rates.
 
6. Records and Reports.
 
6.1 With each payment of a Fee made pursuant to article 4 hereof, Licensee shall
furnish to Licensor a Fee Statement which shall show for the relevant period,
for each kind of Licensed Product: (i) the aggregate amount of Licensee's gross
sales and Licensee's net sales of the same and the aggregate amount of
Licensee's returns of and allowances for such products and the sales by units
for each Licensed Product, and (ii) the aggregate amount of each Affiliate's and
Sublicensee's net sales as reflected in Collateral Statements received by
Licensee during the relevant period. A true and complete copy of each Collateral
Statement referred to in a Fee Statement shall be furnished to Licensor together
with the Fee Statement. Licensor shall have a period of one (1) year after
receipt of each Fee Statement to object thereto by delivering to Licensee a
written statement ("Notice of Disagreement") setting forth in detail the item or
items objected to and the Licensor's reasons therefore. If Licensor does not
timely object to items set forth in a Fee Statement by delivering a Notice of
Disagreement within the time allowed, such items contained in the Fee Statement
as to which timely objection was not made shall be deemed to be conclusive and
binding upon Licensor and Licensee.
 
 
7

--------------------------------------------------------------------------------

 
 
Licensee shall require that its Affiliates and Sublicensees furnish to Licensee
a Collateral Statement on or before the end of the fifteenth day of the second
month next following the end of each Semi-Annual Accounting Period which shall
show for the Semi-Annual Accounting Period then last ended prior to the date of
such statement, each type of Licensed Product, the aggregate amount of the
Affiliate's or Sublicensee's (as the case may be) gross sales and net sales of
the same and the aggregate amount of returns of and allowances for such
products. In addition to the above information, each Fee Statement and
Collateral Statement shall set forth (i) with respect to each account receivable
of the Licensee, Affiliate or Sublicensee, as the case may be, constituting a
bad debt (as hereinabove defined) the following information: the name and
address of the account receivable debtor, the amount of the account receivable
of such debtor constituting a bad debt and the date of the invoice or bill which
remains unpaid in whole or in part (thereby creating the bad debt) and (ii) with
respect to each bad debt from a prior accounting period which was collected
during the accounting period covered by a Fee Statement or Collateral Statement
the following information: the name and address of the account receivable
debtor, the amount of the bad debt from a prior accounting period which was
collected during the accounting period covered by the Fee Statement or
Collateral Statement and the date of the earlier Fee Statement or Collateral
Statement on which the bad debt had been charged against Licensee's, the
Affiliate's or the Sublicensee's net sales.


6.2 During the term of this Agreement Licensee shall keep at its office complete
and accurate books and records pertaining to Licensee's obligations hereunder.
Such books and records shall show, by kind, quantity and name of customer, (i)
the volume in local currency of all sales of Licensed Products made by Licensee
and its Affiliates, (ii) the accounts receivable and bad debts of Licensee and
its Affiliates and (iv) the names and addresses of all Sublicensees. Licensee
shall require that its Sublicensees maintain similar books and records.
 
Licensor shall have and is hereby granted the right, to be exercised no more
frequently than once in any Semi-Annual Accounting Period, to have Licensee's
said books and records examined by a certified public accountant or other
representative selected by Licensor for the purpose of verifying the Fee
Statements. Licensee shall permit access to its books and records for the
purpose of such examination during the normal hours of business upon receipt of
notice from Licensor not less than five (5) business days in advance of the
requested date of examination. Such examination requested by Licensor shall be
made at Licensor's sole cost and expense, except that if upon any such
examination Licensor shall determine and demonstrate that the amount of
Licensee's net sales as set forth in a Fee Statement has been understated by
more than three (3%) percent then, and in such event, Licensee shall reimburse
Licensor for the fair and reasonable cost to Licensor of its examination of
Licensee's books and records for the period covered by such understated Fee
Statement. Licensee shall procure for Licensor a similar right, to be
exercisable no less frequently than once in any Semi-Annual Accounting Period,
to have the books of each Affiliate and Sublicensee examined for the purpose of
verifying Collateral Statements. Each Affiliate and Sublicensee shall further
agree that any such examination requested by Licensor shall be made at
Licensor's sole cost and expense, except that if upon any such examination
Licensor shall determine and demonstrate that the amount of the Affiliate's or
Sublicensee's (as the case may be) net sales as set forth in a Collateral
Statement has been understated by more than three (3%) percent then, and in such
event, the Affiliate or Sublicensee shall reimburse Licensor for the fair and
reasonable cost to Licensor of its examination of the Affiliate's or
Sublicensee's books and records for the period covered by such understated
Collateral Statement.
 
 
8

--------------------------------------------------------------------------------

 
 
7. Representations and Warranties.
 
7.1 Licensor hereby makes the following representations and warranties to
Licensee:
 
(a) Licensor has the full right, power and authority to execute and deliver, and
perform the terms of this Agreement and the consummation of the transactions
contemplated by this Agreement will not violate any agreement to which Licensor
is a party or by which it may be bound; and
 
(c) Without limiting the generality of the preceding subparagraph, Licensor has
the full right to grant the License. Licensor is not a party to or bound by any
agreement in conflict herewith or with any provision hereof. Licensor has not
granted to any other person, firm, corporation or business any right, license or
privilege to use in the Territory the Names or associated crests, symbols, logos
or identifying marks or any name, crest, symbol, logo or identifying mark which
would be confusingly similar thereto in correction with any Licensed Product, or
which would have the effect of infringing upon the exclusivity of the License
granted to Licensee hereunder.
 
7.2 Licensee hereby makes the following representations and warranties to
Licensor:
 
(a) Licensee has the full power and authority to enter into this Agreement and
to perform its obligations hereunder and the consummation of the transactions
contemplated hereunder will not violate any agreement to which Licensee is a
party or by which it may be bound; and
 
(b) This Agreement constitutes a valid and binding obligation of Licensee,
enforceable in accordance with its terms.
 
8. Additional Covenants.
 
 
9

--------------------------------------------------------------------------------

 
 
8.1 Licensor covenants and agrees as follows:
 
(a) Licensor will not, and will not permit any business entity owned or
controlled by it to, grant any person, firm, corporation or business (other than
Licensee) any right, license or privilege to use in the Territory the Names or
associated crests, symbols, logos or identifying marks or any name, crest,
symbol, logo or identifying mark which would be confusingly similar thereto in
connection with any Licensed Product, or which would have the effect of
infringing upon the exclusivity of the License granted to Licensee hereunder;
 
(b) During the term of this Agreement Licensee shall have and is hereby granted
the right, without cost or expense to Licensor, to file or cause its
Sublicensees to file for registration of the Names as applied to the Licensed
Products in all parts of the Territory where it proposes, directly or through
its Sublicensees, to market and sell Licensed Products (it being understood that
such registrations shall be obtained in the name of Licensor and, accordingly,
Licensor shall have the right, title and interest in any trade names or
trademarks so registered subject to the exclusive License of Licensee granted
hereby). Licensee shall have the right, to the extent permitted by law, to make
application to register Licensee and/or its Sublicensees as permitted users or
registered users of such trade names or trademarks in all parts of the Territory
and Licensor hereby appoints Licensee as its attorney-in-fact to apply for and
register, in the name of Licensor, in any part of the Territory all trade names
and trademarks which make use of the Names or are associated therewith as
applied to Licensed Products. Licensor shall have the right to approve the form
of registered user agreement, which approval will not be unreasonably withheld
or delayed by Licensor. Licensee shall provide Licensor with copies of all
applications filed and registrations obtained and shall include Licensor on its
or its trademark counsel's trademark watch and distribution list so as to keep
Licensor apprised of any applications, registrations, oppositions and
proceedings relating to the trade names and trademarks which make use of the
Names or are associated therewith. Licensor will cooperate with Licensee in all
manners and respects, but at Licensee's expense, to enable Licensee to obtain
the aforesaid registrations, and Licensor will execute any further agreements,
documents and instruments as my be necessary to effect the same. Nothing herein
shall (x) preclude Licensee from using a Name for a Licensed Product in any part
of the Territory for the purposes set forth in this Agreement without
registration of the same, (y) preclude Licensor from filing, at Licensor's own
cost and expense, for registration any of the Names in any part of the world, or
(z) preclude Licensor from using any Name in any part of the world for any
products which are not Licensed Products.
 
(c) Licensor will not during the term of this Agreement, or at any time
thereafter, disclose to any person, firm, corporation or business any
confidential information (including, without limitation, customer lists)
concerning the conduct of the business and affairs of Licensee or any Affiliate
of Licensee which Licensor may have acquired during the course of this Agreement
except as may be required pursuant to law;
 
 
10

--------------------------------------------------------------------------------

 
 
(d) Licensor shall protect, indemnify and save harmless Licensee and each of
Licensee's officers, directors, employees and agents against any and all
liabilities, claims, damages, penalties, causes of action, costs and expenses,
including reasonable attorneys' fees, arising out of the breach or material
inaccuracy of any of the representations, warranties, covenants and agreements
of Licensor contained in this Agreement. Licensee shall have the right in its
discretion, and with counsel of its own choosing, to take any action, legal or
otherwise, in its own name and/or in the name of Licensor, at Licensee's
discretion, to protect any trade name or trademark covered by the License from
infringement, counterfeiting or passing off. Prior to taking any such action,
Licensee shall advise Licensor of its intention to commence the proposed action
and thereafter, at Licensor's request, shall promptly furnish Licensor with
copies of relevant documents and keep Licensor advised of developments relating
to the action. Licensor shall cooperate with Licensee and, if requested, shall
join as a plaintiff in any such action with counsel designated by Licensee. Any
legal expenses incurred in the prosecution of such action shall be borne by, and
any money recoveries received as a result of such action shall belong to,
Licensee; provided, however, that the net amount of any such recovery upon a
final, non-appealable judgment, after deducting the aggregate amount of all and
every cost and expense of such an action (including attorneys' fees, court
costs, printing fees, witness fees, etc.), shall be included in Licensee's net
sales for the purpose of calculating the Fee;
 
(e) Licensor acknowledges that the Current Names have established prestige and
good will and that it is of major importance to Licensee that the high standards
and reputation of the Current Names be maintained. Licensor will not take any
action, which action would be likely to injure or damage the reputation for high
quality which has come to be associated with the Current Names. Licensee shall
not be entitled to damages by reason of Licensor's breach or default of its
obligations under this paragraph 8.1(e) and Licensee's sole ready shall be to
terminate this Agreement pursuant to paragraph 10.1(b) hereof;
 
(f) If Licensor hereafter registers any new Name in any part of the world,
Licensor will promptly thereafter advise Licensee; and
 
(g) At the request of Licensee, Licensor will from time to time, at no cost or
expense to Licensee, deliver promptly to Licensee (i) instruments executed by
Licensor granting to Licensee the exclusive license in and to each trade name or
trademark (for the classes of use contemplated by this Agreement, and for the
Licensed Products) used by Licensee hereunder for a Licensed Product and/or
instruments evidencing such grant, which instruments shall be in form and
substance satisfactory to Licensee's trademark counsel in such counsel's
reasonable judgment, (ii) "short form" agreements of this Agreement (for
recordings and other reasonable purposes) provided that the same shall be in all
respects consistent with the rights and obligations hereunder of, respectively,
Licensor and Licensee, and (iii) such other and additional documents and
instruments as may reasonably be requested by Licensee in furtherance of and to
implement the purposes and provisions of this Agreement and the transactions
provided for herein.
 
 
11

--------------------------------------------------------------------------------

 
 
8.2 Licensee covenants and agrees as follows:
 
(a) Licensee will diligently promote the sale of the Licensed Products and will
use its best efforts in this regard;
 
(b) It is understood that, to the fullest extent permitted by applicable law,
Licensor assumes no liability to Licensee or third parties with respect to the
performance characteristics of the Licensed Products, and Licensee will protect,
defend, indemnify and save harmless Licensor, its employees and agents, against
any and all liabilities, claims, damages, penalties, causes of action, costs and
expenses, including reasonable attorneys' fees, for product liability claims of
third persons arising out of the use of such products by such third persons.
Licensee will carry product liability insurance policies in such amount as
Licensee, in its sole judgment and discretion deems adequate and will cause
Licensor to be included as additional named insureds under such policies and
will provide Licensor with copies of insurance certificates evidencing same;
 
(c) Licensee will not during the term of this Agreement, or at any time
thereafter, disclose to any person, firm, corporation, or business any
confidential information concerning the conduct of the business and affairs of
Licensor which Licensee my have acquired during the course of this Agreement
except as may be required pursuant to law.
 
(d) Licensee acknowledges that the Current Names have established prestige and
good will and that it is of major importance to Licensor that in the
advertising, distribution, promotion and sale of Licensed Products, the high
standards and reputation of the Current Names be maintained. Licensee will not
take any action which would be likely to injure or damage the reputation for
high quality which has come to be associated with the Current Names. Without
limiting the generality of the foregoing, Licensee shall maintain the high
prestige and good will of the Current Names in all advertising, distribution,
promotion and sale of the Licensed Products. Licensor's remedies for breach or
default by Licensee under this paragraph 8.2(d) shall be limited to termination
of this Agreement pursuant to paragraph 10.1(a) hereof and/or injunctive relief.
 
(e) Licensee acknowledges that, except as set forth in paragraph 7.1 hereof,
Licensor has not represented to Licensee that Licensor has any trademarks, trade
names or other rights or interests in or to the Names or that persons other than
Licensor have any such trademarks, trade names or other rights or interest. If
Licensee uses any Name as a trademark, trade name or product name for a Licensed
Product without registration of the same (except as may be necessary to
establish its use in commerce) Licensee will protect, defend, and save harmless
Licensor from and against any claim of third persons for infringement arising
out of the use of such unregistered Name provided that (x) in connection
therewith Licensor shall not have misrepresented to Licensee their rights or
interests in or to such Name whether in this Agreement or in any other
instrument, and (y) such claim shall not arise by reason of any action taken or
not taken by Licensor in breach of any obligation they may have to Licensee
whether arising under this Agreement or under any other instrument; and
 
 
12

--------------------------------------------------------------------------------

 
 
(f) Licensee shall protect, indemnify and save harmless Licensor, and and each
of their employees and agents against any and all liabilities, claims, damages,
penalties, causes of action, costs and expenses, including reasonable attorneys'
fees and disbursements, arising out of the breach or material inaccuracy of any
of the representations, warranties, covenants and agreements of Licensee
contained in this Agreement.
 
9. Relationship of Parties.
 
This Agreement shall not create nor be considered to create the relationship of
master and servant, principal and agent, partnership or joint venture between
the parties hereto, and neither party shall be liable for any obligation,
liability, representation, negligent act or omission to act an the part of the
other except as expressly set forth herein.
 
10. Termination.
 
10.1 This Agreement and License shall continue in full force and effect until
terminated in one of the following ways:
 
(a) By Licensor, in the event that (i) any fee is not paid by Licensee when due
and such failure to pay is not cured within ten (10) days following notice to
the Licensee of such failure (unless such payment is disputed by Licensee in
good faith, in which event the time to cure a failure to make payment shall
begin after the rendition of an unappealable final judgment by an arbitration
panel or court of competent jurisdiction), (ii) Licensee makes an assignment for
the benefit of creditors or is adjudged in any legal proceeding to be
voluntarily or involuntarily bankrupt, (iii) the representations of Licensee
herein are not true and correct in any material respect, or (iv) there shall be
a substantial breach by Licensee of any other material provision of this
agreement which breach shall not have been cured within ninety (90) days after
Licensor shall have given Licensee notice of the same;
 
(b) By Licensee, in the event that (i) Licensor makes an assignment for the
benefit of creditors or is adjudged in any legal proceeding to be voluntarily or
involuntarily bankrupt, (ii) the representations of Licensor herein are not true
and correct in any material respect, or (iii) there shall be a substantial
breach by Licensor of any other material provision of this Agreement, which
breach shall not have been cured within ninety (90) days after Licensee shall
have given Licensor notice of the same; and
 
 
13

--------------------------------------------------------------------------------

 
 
(c) The expiration of five (5) years as measured from the Effective Date of this
Agreement; However, Licensee shall have the right to extend the terms of this
Agreement for an additional five (5) years provided that, at the expiration of
the initial Term, the Licensee is not in breach of this Agreement which breach
shall not have been cured during the Post Termination Period.
 
(d) For the purpose of subparagraphs (a), (b) and (c) of this paragraph 10.1, a
breach of this Agreement shall be deemed to be cured if the course of conduct or
omission comprising or causing such breach is timely brought to an end whether
or not the effects of such prior conduct or omission continue thereafter.
 
10.2 The exercise by either party hereto of any of the foregoing rights of
termination shall not constitute a waiver of other rights and remedies available
to such terminating party, including, unless otherwise specifically provided
herein, any right to damages. The failure by either party to insist upon the
strict performance of any provision hereof shall not constitute a waiver by such
party of its right to strict performance of such provision in the future nor
shall a waiver of any right hereunder on any occasion constitute a waiver of
such right on any other occasion.
 
10.3 During the Post-Termination Period, Licensee, its Affiliates and its
Sub-licensees may continue to sell Licensed Products which were in inventory, in
process, or for which written orders had been received from customers, as of the
date of termination of this Agreement. Upon the conclusion of the
Post-Termination Period (i) the License and all Sub-licenses shall terminate and
Licensee, its Affiliates and its Sub-licensees shall be prohibited from making
any further use of the Names or associated crests, symbols, logos and
identifying marks, and (ii) all rights and interests in and to the Names shall
belong to and be the property of Licensor, and Licensee, its Affiliates and its
Sub-licensees shall have no further or continuing right or interest therein.
 
10.4 In the event that this Agreement is terminated after the share issuances
contemplated in Section 4.3 herein, no shareholder shall be required to
surrender any of the shares received pursuant to this Agreement, and such shares
shall continue to be considered as validly issued and fully paid.
 
 
14

--------------------------------------------------------------------------------

 
 
11. Assignment; Sub-licenses.
 
11.1 Licensor may assign its rights to fees under this Agreement, but such
assignment shall not have the effect of releasing or discharging Licensor from
its obligations hereunder unless Licensee shall expressly so agree in writing.
 
11.2 Licensee my assign its rights and obligations under this Agreement only (i)
to a transferee of substantially all of its business or assets and upon the
express assumption of all of Licensee's obligations hereunder by such transferee
or to a successor to Licensee's business by way of merger, consolidation or
other business combination or (ii) to an Affiliate, in which case Licensee shall
remain liable hereunder.
 
11.3 Licensee and its Affiliates who have entered into sub-license agreements
hereunder shall have the right to grant sub-licenses consistent with the uses
permitted by the License to Sub-Licensees, subject to the following terms and
conditions:
 
(a) Each sub-license shall state that the sub-license is issued pursuant to this
Agreement as it shall be amended from time to time, and shall incorporate and be
subject to the relevant terms and provisions of this Agreement, as it may be
amended from time to time, and shall further state that to the extent the
sub-license conflicts with this Agreement, the terms of this Agreement shall
control;
 
(b) Each sub-license shall provide that it shall terminate upon the termination
of this Agreement and shall give Licensee the same rights of termination with
respect to the Sub-licensees which Licensor has under this Agreement with
respect to Licensee;
 
(c) Each sub-license shall be consistent with the provisions of the License in
all other respects;
 
(d) No sub-license shall release or discharge Licensee from any of its
obligations hereunder and Licensee shall remain directly and primarily liable to
Licensor under this Agreement regardless of such sub-license;
 
 
15

--------------------------------------------------------------------------------

 
 
(e) Licensee shall furnish to Licensor an executed copy of each sub-license as
soon as practicable after the execution thereof; and
 
(f) Each sub-license shall expressly provide that Licensor is a third party
beneficiary of the sub-license and entitled to enforce the sub-license and
protect any and all interests they may have therein under this Agreement.
Licensor shall not institute any action against a Sub-Licensee to enforce a
sub-license or to protect their interests without first extending to Licensee an
opportunity to take such actions of its own as may be appropriate under the
circumstances. The commencement of an action by Licensor against a Sub-Licensee
shall not in and of itself be deemed to constitute a breach by Licensee
hereunder.
 
Prior to executing a sub-license, Licensee shall advise Licensor of the identity
of the proposed Sub-Licensee which Licensee shall reasonably believe to be
economically sound and capable of performing under the Sub-Licensee agreement.
Prior notice will not be required if the proposed Sub-Licensee is an affiliate
of Licensee. Each Sub-licensee shall enter a sub-license pursuant to the
foregoing provisions of this paragraph 11.3. Licensee shall have, and is hereby
granted, the right and privilege to cause Licensor to grant a license,
consistent with the uses permitted by the License, to any person (whether an
individual, firm, joint venture, corporation or other entity, and whether or not
affiliated with Licensee) to whom a sub-license could be granted pursuant to the
provisions of this paragraph 11.3, which license will be granted by Licensor on
such terms and conditions as Licensee may reasonably require provided the same
are not inconsistent with the rights and obligations hereunder of, respectively,
Licensor and Licensee, and provided further that Licensor approves the form of
such license which approval will not be unreasonably withheld or delayed by
Licensor. All references in this Agreement to Sub-licensee(s) include any such
person (whether or not an Affiliate) to whom a license is granted by Licensor
pursuant to the last preceding sentence.
 
12. Arbitration, Equitable Remedies and Damages.
 
12.1 Any controversy, claim or dispute arising out of or relating to this
Agreement or breach thereof, except with respect to an application pursuant to
paragraph 12.2 hereof, shall be settled by binding arbitration in accordance
with the rules of the International Chamber of Commerce, by three arbitrators
selected in accordance with such rules, and Judgment upon any award so rendered
may be entered in any court having jurisdiction thereof. The arbitration shall
be held in New York, New York. Notice of arbitration shall be sufficient if made
or given in accordance with the provisions of article 15 hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
12.2 In the event of a breach or threatened breach of this Agreement, any party
hereto shall have the right, without the necessity of proving any actual
damages, to obtain temporary or permanent injunctive or mandatory relief, it
being the intention of the parties that this Agreement be specifically enforced
to the maximum extent permitted by law.
 
12.3 If the representations of Licensor contained herein are not true and
correct in any material respect or if there shall be a substantial breach by
Licensor of any covenant contained herein, which breach shall not have been
cured within ninety (90) days after Licensee shall have given Licensor notice of
the same then, and in such event, Licensee shall have the right, in addition to
any and all other rights and remedies the Licensee has against Licensor by
reason of the same, to set off any and all damages, costs, expenses, losses and
other injuries sustained by Licensee by reason of such misrepresentation or
breach against any sums payable by Licensee to Licensor under this Agreement.
 
13. Licensor's Right of Approval.
 
Licensor has been given the right of approval in this Agreement with respect to
various actions and classes of actions, which may be taken or are proposed to be
taken by Licensee during the term hereof. If Licensor fails to exercise such
right within thirty (30) days (by informing Licensee whether Licensor grants or
withholds its said approval) Licensor shall be deemed to have given its approval
to Licensee with respect to the Letter as to which its approval was sought.
 
14. Further Assurances.
 
Each of the parties hereto forthwith upon request from the other shall execute
and deliver such documents and take such action as may be reasonably requested
in order fully to carry out the intent and accomplish the purposes of this
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
15. Notices.
 
All notices, approvals or other communications required under or contemplated by
this Agreement shall be in writing and shall be deemed given when delivered in
person or fifteen (15) days after sent, postage prepaid, by registered mail, as
follows:
 

 
(a)
If to Licensee, addressed as follows:
Jiu Feng Investment Hong Kong Ltd , Inc.
2293 Hongqiao Road Shanghai China 200336
Attention: President

 
with a copy to:
 

   
Andrew J Befumo, Esq.
Befumo & Schaeffer, PLLC
1629 K Street, NW
Washington, DC 20006

 

 
(b)
If to Licensor, addressed as follows:
BioMark Technologies (Asia) Limited.
397 Hennessey Road, Suite 1002, Wanchai Hong Kong

  
Any party to this Agreement may change the address to which notices or other
communications are to be sent to it hereunder by notice similarly given.

 
 
18

--------------------------------------------------------------------------------

 
 
16. Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto.
 
17. Governing Law.
 
This Agreement shall be construed and governed in accordance with the internal
laws of the State of Nevada, USA without regard to choice of law provisions.
 
18. Entire Agreement
 
This Agreement contains the entire agreement between the parties hereto with
respect to the transactions contemplated hereby and may not be changed or
terminated orally. No modification or waiver of any provisions hereof shall be
valid unless signed by the party to be charged therewith.
 
19. Severability.
 
The provisions of this Agreement are severable, and if any provision shall be
held invalid or unenforceable in whole or in part in any jurisdiction, then such
invalidity or unenforceability shall affect only such provision, or part
thereof, in such jurisdiction and shall not in any manner affect such provision
in any other jurisdiction, or any other provision in this Agreement in any
jurisdiction.
 
20. Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument. An electronic copy of this Agreement shall be considered an
original.
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
the same to be executed by a duly authorized person as of the 30th day of
September, 2013:



 
JIU FENG INVESTMENT HONG KONG LTD.
           
By:
/s/ Robert Ireland      
Robert Ireland
      Secretary                     BIOMARK TECHNOLOGIES (ASIA) LIMITED.        
    By: /s/ Yan Li       Yan Li        President  

 
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT A to License Agreement, dated September ____ 2013, between Jiu Feng
Investment Hong Kong Ltd.,; and BioMark Technologies (Asia) Limited:
 
Product List
 

 
Name
 
Year
 
Description
 
VSD 1
 
2011
 
Negative pressure drainage special bolster
 
VSD 2
 
2011
 
Negative pressure drainage special bolster
 
VSD 3
 
2011
 
Medical Operation Film
 
VSD 4
 
2011
 
Medical Operation Film
 
VSD 5
 
2011
 
Negative pressure drainage device
 
VSD 6
 
2011
 
Negative pressure drainage device
 
Bone induction Artificial bone A1
 
2009
 
Bone induction to tissue regeneration membrane
 
Artificial bone A1
 
2009
 
Artificial bone to tissue regeneration membrane
 
Bone induction Artificial bone A2
 
2009
 
Bone induction to albumin layer
 
Artificial bone A2
 
2009
 
Artificial bone to collagen layer
 
Bone induction Artificial bone A3
 
2010
 
Bone induction to regeneration microporous membrane
 
Artificial bone A3
 
2010
 
Artificial bone to regeneration microporous membrane
 
Bone induction Artificial bone A4
 
2010
 
Bone induction to microporous albumin layer
 
Artificial bone A4
 
2010
 
Artificial bone to microporous albumin layer
 
Xishu Qing
 
2011
 
Gynecological antibacterial care dressing
 
Microcyn Skin and Wound Hydrogel
 
2012
 
Gel dressing
 
Incision protection sleeve
 
2011
 
Incision protection sleeve
 
Kangfu Shengyuan
 
2012
 
Collagen antimicrobial dressing

 
VSD: Vacuum Sealing Drainage Dressing
 
 
21

--------------------------------------------------------------------------------